DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group 1, claims 1, 2, 5, 6, 9-12, 14, 16, 17, 19, 25 and 57 in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that a lack of unity of invention was not applied in the international stage.  This is not found persuasive because a finding of lack of unity of invention can be made in any PCT stage, even the national stage.  It is noted that there is no election of species requirement.
	Further, the search required for the coating composition, the process of making the polymer composition, and the other copolymer of Group IV are not required in the search of the elected Group I.  It would represent an additional undue burden on the examiner to examine all four inventions in one application. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 39-43, 45, 47, 48 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9-12, 14, 16, 17, 19, 25 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, from which the balance of the claims depend, recites wherein the tertiary chain transfer agent “reduces the theoretical glass transition temperature (Tg) of the copolymer by at least 5°C compared to a copolymer polymerized using identical monomers in the absence of the tertiary chain transfer agent.”  However, the “theoretical glass transition temperature” is a calculation based on glass transition temperatures of the homopolymer for the monomers the copolymer, and their proportioning in the copolymer.  Therefore, this would not be affected by the amount of chain transfer agent used. 	Applicant’s claimed content of chain-transfer agent would not effect the theoretical glass transition temperatures.  Thus, the claimed composition is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9-12, 14, 16, 19, 25 and 57 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2) as being anticipated by Avramidis et al. (US 2011/0214796).
	In ¶ 29, Avramidis et al. teach a composition comprising the copolymer prepared from:
 	46 to 67 parts by weight Styrene, 
	32 to 50 parts by weight of butadiene, 
	0 to 15 parts by weight vinyl triethoxysilane, 
	0 to 3.9 parts by weight, 
	0 to 2.2 parts by weight itaconic acid, 
	0 to 2 parts by weight acrylamide, and 
	0.1 to 2.0 parts by weight tert-dodecyl mercaptan.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2) are met.

Claim(s) 1, 2, 5, 6, 9-12, 14, 16, 19, 25 and 57 is/are rejected under 35 U.S.C. 102((a)(1) as being anticipated by Suetsugu et al. (JP 2000178499).
	In the abstract, paragraph 13 and example 1, Suetsugu et al. teach a composition comprising a copolymer prepared from:
	35 parts of butadiene, 
	57 parts of styrene, 
	5 part of glycidyl methacrylate,
	2 parts of acrylic acid, 
	0.45 parts of t-dodecylmercaptan;
	1 part of methacrylamide.
	Thus the requirements for rejection under 35 U.S.C. 102((a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Avramidis et al. or Suetsugu et al. in view of Westerman (US 6,184,287).
	Avramidis et al. or Suetsugu et al., above, differ from the claimed invention in that they do not recite acrylamido methyl propane sulfonic acid as the acid monomer.  However, it is known in the art to use acrylamido methyl propane sulfonic acid monomer in preparing styrene/butadiene latexes.
	In the abstract and col. 4, lines 24-33, Westerman teach using 2-acrylamido-2-methylpropanesulfonic acid as a monomer in preparing latex copolymers of styrene and butadiene, in order to provide superior electrolyte and high temperature resistance to the polymeric latexes, in contrast to the other steric stabilizers typically used in emulsion polymerization.  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use acrylamido methyl propane sulfonic acid monomer in preparing the butadiene/styrene copolymer of Avramidis et al. or Suetsugu et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


KCE